Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 6/6/2022. With the amendments, claims 1-10 remain pending.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed June 6, 2022, with respect to the existing claims have been fully considered and are persuasive.  The rejections of 1-10 have been withdrawn.   
The applicant’s discussed with the examiner how applicant’s claims distinguished over the prior art of record in the interview dated 6/6/2022. The applicant offered an explanation in the interview agenda of how claim 1 was different from Schulz et al. (U. S. Patent 10,320,255), the key reference in the non-final rejection dated 3/7/2022.  The examiner provided a further analysis in the interview summary of how among the first through fourth coil portions, the coil portion alternate from first and third slots and second and fourth slots, while the inventor has the case of not alternating for “each” coil portion.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator comprising: 
a stator core provided with a plurality of slots; and 
a coil that is disposed in the slot of the stator core and in which a conductive wire is wave-wound, 
wherein the coil includes a first coil portion, a second coil portion, a third coil portion, and a fourth coil portion that have the same phase and that are connected in parallel with each other, 
among the slots, a slot on one side of the two adjacent slots in a circumferential direction is a first slot, a slot on the other side in the circumferential direction is a second slot, a slot that is disposed at a position separated from the first slot to the other side in the circumferential direction by a predetermined number of slots is a third slot, and a slot that is adjacent to the third slot on the other side in the circumferential direction is a fourth slot, and 
the first coil portion, the second coil portion, the third coil portion, and the fourth coil portion each include a one-side coil part that is disposed so as to extend over the first slot and the third slot in the circumferential direction and an other-side coil part that is disposed so as to extend over the second slot and the fourth slot in the circumferential direction.
The arguments by the applicant in the Office Action Appendix and the Interview Summary are pertinent to the reasons for allowance of claim 1.  Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 6, 2022